DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

      TARA HOLMES, RONNIE GREEN, and ZEBRENA GREEN,
                        Appellants,

                                    v.

PALADIN SECURITY, LLC, and GMF-STONYBROOK LLC, a/k/a GMF-
 PRESERVATION OF AFFORDABILITY CORP., d/b/a STONYBROOK
     APARTMENTS, and LEDIC MANAGEMENT GROUP, LLC,
                         Appellees.

                              No. 4D20-2508

                          [October 28, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; James L. Martz, Judge; L.T. Case No. 502019CA003991.

  Gregory A. Samms of Law Offices of Gregory A. Samms, P.A., Coral
Gables, for appellants.

    Jonathan S. Glickman of Slusher & Rosenblum, P.A., West Palm Beach
for appellee GMF-Stonybrook, LLC.

   James H. Wyman of Hinshaw & Culbertson, LLP, Coral Gables and
Rory Eric Jurman of Hinshaw & Culbertson, LLP, Fort Lauderdale, for
appellee Paladin Security, LLC.

PER CURIAM.

  Affirmed.

CONNER, C.J., MAY and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.